Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 1, 2021 has been entered.
 Claims 1-4, 6, 7, 13, 15, 16, 18-30, 33-36, and 38 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Langerman (US 5,628,795; hereafter referred to as LN) as evidenced by Akura (US 2015/0289970) or in the alternative, under 35 U.S.C. 103 as being unpatentable over LN in view of Akura.  LN anticipates the claim language where:
The intraocular lens fixing device as claimed is the toroidal ring-like structure (16d)  (see Figures 14, 15, 17, 18, and 28 as well as column 9, lines 37-62);
The device support (A) as claimed is the top of the annotated Figure 15 provided below;
The intraocular lens housing (B) as claimed is the bottom portion of the annotated Figure 15;
The frame as claimed is the upper portion of the wall (17) that extends down to the rib (33), and
The device support has a shape that conforms to the ciliary sulcus as explained at least in column 17, lines 28-45, column 4, lines 28-37 and column 3, lines 21-63;
The gap between the first plane and the second plane as claimed is the gap between the first plane running through the top wall of wall (17) and the second plant running through the equatorial rib (33).  This gap is 2-2.5 mm in size as evidenced by Akura that provides evidence that natural lenses, and therefore, capsular bags have thicknesses of 4-5 mm (see paragraph 69 of Akura).  Since the rib (33) bisects the structure (16b), it is reasonable to conclude that the gap would be half of the capsular bag thickness since the structure (16b) is sized to fill the capsular bag and replace the entire volume that the natural lens used to occupy prior to ICCE (see Figures 28-33 where it is shows the structure (16, 16b) filling the capsular bag that used to contain the natural lens.
Alternatively, one could view LN as evidence by Akura as not meeting the new claim language because LN does not explicitly state that the rib (33) bisects the structure (16, 16b) even though it is shown that way in the drawings.  Akura teaches that it was known to the same art of endeavor that natural lenses, and therefore capsular bags, were known to be 4-5 mm thick, and LN shows a rib near the exact middle of the structure (16, 16b).  Therefore, it is the Examiner’s position that it would have been considered at least clearly obvious to make the LN device to have a gap of 

    PNG
    media_image1.png
    209
    661
    media_image1.png
    Greyscale

Regarding claim 2, the storage of an intraocular lens rotatably within the bag portion is clearly met because the intraocular lens is not claimed as having any particular dimensions.
Regarding claims 3-4, the clamping portion as claimed is the rib (33) with the lower wall to clamp an intraocular lens of unspecified dimensions.
Regarding claims 6, 23, and 25, the Applicant is directed to see column 7, line 50 to column 8, line 3 as well as Figure 28 of LN.  Also, the Applicant is directed to see column 3, lines 21-63 and column 4, lines 28-37 of LN.
Regarding claim 26, the Applicant is directed to see Figures 8, 15A, 17, and 24 of LN.
Regarding claims 27-28, the Applicant is directed to see Figures 18 and 19 of LN.
.
Claims 8-12, 14, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over LN in view of Akura.
Regarding claims 8-12, the dimensions as claimed are not met by LN because LN does not disclose all the dimensions for the device.  However, when the overall dimension of the device is fit within a capsular bag, and Akura teaches known sizes of capsular bags, the claimed dimensions are within those expected for such a device.  For this reason, the claimed dimensions are considered prima facie obvious over LN in view of Akura; see MPEP 2144.04 (MPEP 2144.04 IV. A.)

In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.


	Regarding claim 14, based upon the overall dimension of 9 to 10 mm diameter, and the thinness of the peripheral wall shown in the drawings, the claimed range would have been considered to be clearly obvious to an ordinary artisan in that the claimed dimensions would not result in the device performing any differently than the prior art device.
.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over LN in view of Akura, further in view of Brady et al (US 6,797,004; hereafter referred to as BY).  LN discloses a plurality of clamping portions in Figures 18 and 19 (tabs (36)) but not a plurality of pairs as claimed.  BY, from the same art of endeavor, teaches that it was known to have a plurality of pairs of clamping portions as shown in Figure 3C.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious over LN as modified by BY to add additional tabs to make the structure more compressible in the manner described by BY; see column 6, lines 6-19.  
 Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over LN and Akura, as applied against claim 1, further in view of Whitsett (US 2010/0204790; hereafter referred to as WT).  
Regarding claim 39, LN fails to disclose a kit containing an injecting instrument as claimed.  However, WT teaches that it was known to utilize injector with similar devices within the art; see paragraphs 11 and 53.   Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize an injector and to make a kit for the entire device so that the device can be efficiently utilized within the operative environment.

Response to Arguments
Applicant's arguments filed September 14, 2021 have been fully considered but they are not persuasive. The argument presented are directed against Brady as not providing a gap of 1 to 3 mm as now claimed.  For this reason, the Examiner has provided a new ground of rejection utilized Langerman with evidence from Akura that renders the claims unpatentable.
Conclusion

Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774